EXHIBIT 3.3(i) Ontario Corporation Number Numero de la secrete en Ontario Form 4 Business Corporations Act ARTICLES OF AMALGAMATION STATUTS DE FUSION 1.The name of the amalgamated corporation is: (Set out In BLOCK CAPITAL LETTERS) Denomination sociale de la societe issue de la fusion (ecrire en LETTRES MAJUSCULES SEULEMENT) : Formule 4 Loi sur les societes par actions GENTERRA CAPITA LINC. 2.The address of the registered office is: Adresse du siege social: 106 Avenue Road Street & Number or RR Number & if Multi-Office Building give Room No. / Rue et numero, ou numero de la RR. el, s'il s'agit d'un edifice a bureaux, numero du bureau TorontoOntario M 5 R 2 H 3 Name of Municipality or Post Office /Postal Code / Code Postal Nom de /a municipalite ou du bureau de poste 3.Number of directors is: Nombre d'administrateurs: Fixed number Nombre fixe OR OU minimum and maximum minimum et maximum three fifteen 3.Number of directors is: Nombre d'administrateurs: Fixed number Nombre fixe OR OU minimum and maximum minimum et maximum three fifteen 4The director(s) is/are:/Administrateur(s) : First name, middle names and surname Prenom, autres prenoms et nom de famille Address for service, giving Street & No. or RR No., Municipality, Province,
